*562Bcldoek, P. J., Ughetta, Rabin and Munder, JJ., concur; Benjamin, J. dissents and votes to reverse the order and to remit the proceeding to the Criminal Term (1) for a hearing on the issues of (a) whether the 1951 judgment of conviction in the California court constitutes a prior felony conviction upon which to predicate a finding in this State that defendant is to be sentenced here as a second felony offender and (b) whether the California judgment was in fact set aside as the result of a proceeding under section 1772 of the California Welfare and Institutions Code; and (2) for a determination thereon de novo.